Citation Nr: 1807702	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  16-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include gastroenteritis and acid reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from August 1956 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2017, this matter was remanded by the Board for further adjudication.  It is now ready for adjudication.  Pursuant to the Board's remand, the claim for service connection for pruritis ani was granted in an October 2017 rating decision.  Accordingly, this claim is no longer before the Board.

The issue of entitlement to service connection for dengue fever has been raised by the record in a June 2015 notice of disagreement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a gastrointestinal disorder that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's claimed disability and his active service. 






CONCLUSION OF LAW

A gastrointestinal disorder, to include gastroenteritis and acid reflux, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the available service treatment records (STRs), Army hospital records, and VA treatment records.

The Veteran was afforded a relevant VA examination in May 2017.  The Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the May 2017 VA examination and medical opinion obtained in this care are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Finally, 38 U.S.C. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a gastrointestinal disorder, to include gastroenteritis and acid reflux, that is related to his service.

The STRs indicate that the Veteran sought treatment for gastrointestinal systems on multiple occasions throughout his periods of service.  The Veteran sought treatment for gastroenteritis in July 1958.  In October 1967, the Veteran sought emergency treatment after three days of increased burning rectal pain and drainage, and he was referred to a gastroenterology clinic.  The gastroenterology clinic noted an impression of cryptitis. 

Post-service, VA treatment records include a December 2005 VA history and physical which indicates which indicates that the Veteran was having a lot of reflux; and noted that a esophagogastroduodenoscopy in 2001 revealed the presence of helicobacter pylori.

Pursuant to the Board's remand, on May 2017 VA intestinal conditions Disability Benefits Questionnaire examination, the Veteran presented that he had gastroenteritis with flare-ups in 1958 and October 1962 and diarrhea in August 1965.  He was also seen in a GI clinic for increased discomfort due to an increased number of loose stools without bleeding.  This pattern of bowel movements had occurred for several years prior and usually after meals.  Cryptitis was diagnosed in October 1967.  The Veteran stated that he had diarrhea intermittently since his service.  Around May 2007 he underwent a colonoscopy which was normal with no polyps or cryptitis.

After a thorough examination of the Veteran, the examiner diagnosed chronic diarrhea in 1965, cryptitis in October 1967, and gastroenteritis in March 1957.  After reviewing the claims fie and interviewing the Veteran, taking into account his statements as to his symptoms and history, and reviewing the appropriate current medical literature, the examiner opined that the Veteran is less likely as not to have a diagnosis of gastroenteritis that incurred in or was caused by 3 days of burning rectal pain during service.  The examiner further opined that the Veteran does not have a current diagnosis of gastroenteritis.  The examiner acknowledged the in-service diagnosis of gastroenteritis for which he was admitted to a hospital and a final diagnosis of gastroenteritis in December 1972.  He indicated that the Veteran manifested gastroenteritis during the period on appeal as seen in the STRs.  

However, the examiner explained that the current condition of diarrhea is different from the acute gastroenteritis experienced during service.  The examiner, citing medical literature, stated that acute gastroenteritis is defined as "diarrheal disease (three or more times per day or at least 200 g of stool per day) of rapid onset that lasts less than two weeks and may be accompanied by nausea, vomiting, fever, or abdominal pain.  Both vomiting and diarrhea are usually present, however, either can occur alone.  The examiner concluded that the Veteran's current diagnosis of "diarrhea" is chronic in nature and not the acute gastroenteritis seen during service.

The Board finds that the claim must be denied.  Here, there is no competent medical evidence to that the Veteran has a gastrointestinal disorder that is related to his service.
 
The Board has taken the contention that the Veteran has a gastrointestinal disorder that was caused by his service, with great care (this was the basis of the Board's remand in order to address this medical question).  The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a gastrointestinal disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim is denied.







ORDER

Service connection for gastrointestinal disorder, to include gastroenteritis and acid reflux disease, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


